Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 3, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of failing to obey a directive to move to a different cell. Contrary to petitioner’s contention, the fact that the correction officer who served petitioner with the misbehavior report did not sign or date it does not render the misbehavior report defective. Such error was harmless, especially in view of the fact that the record establishes that petitioner received a copy of the misbehavior report and that the misbehavior report adequately apprised *913him of the charges against him (see generally, Matter of Ray v Coughlin, 226 AD2d 846; Matter of Smith v Coughlin, 170 AD2d 845). Furthermore, we find no merit to petitioner’s contention that the Hearing Officer improperly denied his request to call three mitigating witnesses in violation of his due process rights. The potential witnesses were not present at the time of the incident and, therefore, had no direct knowledge of the facts (see, Matter of Barreto v Goord, 244 AD2d 610, 611). Moreover, petitioner failed to demonstrate that the testimony of the three witnesses would be relevant to the charge against him (see, id.).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.